ACCEPTED
                                                                                                05-15-00709-CR
                                                                                     FIFTH COURT OF APPEALS
                                                                                                DALLAS, TEXAS
                                                                                           6/10/2015 7:50:27 AM
                                                                                                     LISA MATZ
                                                                                                         CLERK



 Appellate Docket Number: 05-15-00709-CR
                                                                          FILED IN
 Appellate Case Style: Michael Dwayne Thompson v. State of5th
                                                           Texas
                                                              COURT OF APPEALS
                                                                      DALLAS, TEXAS
 Trial Cause Number: F-1460066-M                                   6/10/2015 7:50:27 AM
                                                                         LISA MATZ
                                                                           Clerk



 Companion Cases:



  Amended/corrected statement:   ☐

                DOCKETING STATEMENT CRIMINAL

             Appellate Court: 5th Court of Appeals of Dallas Texas
          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)




 I. Appellant                              II. Appellant Attorney (s)


First Name: Michael                           Lead Attorney: Valencia Bush

Middle Name: Dwayne                          ⊠Appointed       ☐ District Attorney
                                             ☐ Retained       ☐ Public Defender
Last Name:    Thompson

Suffix:
                                             Address: Valencia Bush Attorney
                                                      10000 N. Central Epwy. #400
Appellant Incarcerated? Yes
                                                      Dallas, Texas 75231
Amount of Bond:
                                             Telephone: 214 631-3435
                                             Fax:       1 866 275-2570
Pro Se:
                                             Email:     valenciabush@aol.com
                                             SBN:       18692100
III. Perfection of Appeal, Judgement and Sentencing



Nature of Case: Criminal                                     Was trial by jury ☐ jury
                                                             or ⊠ non jury
Type of Judgment: Guilty                                     Date Notice of Appeal
                                                             given: 5-28-15
Date of Sentence: 5-28-2015
                                                             Punishment Assessed:
Date of Offense: 11-08-2014                                  10 years TDCJ

Offense Charged: Brg Vehicle/2 Priors                        Is appeal from pre-trial
                                                             Order? ◻Yes
Defendant’s Plea: NOT GUILTY
                                                             ⊠ No
If guilty, does defendant have the trial court’s
certificate to appeal?
                                                             Does the appeal involve
                                                             the constitutionality or
⊠ Yes ☐ No                                                   the validity of a statute,
Motion New Trial Filed: Yes Date: 5-28-15                    rule or ordinance.

                                                             ☐ Yes      ⊠ No

IV. Actions Extending Time to Perfect Appeal

V. Indigency of Party

Motion and affidavit filed ⊠ Yes ☐ No       ☐ NA

Date of Hearing: 5-28-15                             ◻ NA


Date of Order:     5-28-15                            ☐ NA


Ruling on Motion: ⊠ Granted        ☐ Denied        Date of ruling: 5/28/15
VI. Trial Court and Record

Court:   Criminal District Court No. 194    Clerks Record: Requested

County: Dallas                              Trial Court Clerk ⊠District ☐County

Trial Docket Cause No: F14-60066-M          Clerk’s Record Requested? ⊠ Yes ☐No

Trial Court Judge (who disposed of case):   Payment Arrangements made?
                                            ◻Yes ◻No ⊠ Indigent

Presiding Judge:    Earnest White
Address:            133 North Riverfront Blvd
                    Dallas, Texas 75207
Phone:              214 653-3600


Reporter’s or Recorder’s Record

Is there a reporter’s record? ⊠ Yes ☐ No

Was the reporter’s record requested ⊠ Yes ◻ No

Was the reporter’s record electronically recorded? ⊠ Yes ◻No

If yes date requested or to be requested: 06/04/15

Were payment arrangements made with the court reporter ☐Yes ☐ No
⊠ Indigent

Court Reporter(s)

⊠ Official         ☐Substitute

Name: Belinda Baraka
Address: 133 North Riverfront Blvd. Dallas, Texas 75207
Phone: 214 653-3600
Email:
VII. Related Matters

List any pending or past related appeals before this or any other Texas appellate
court by court, docket number, and style.

Docket Number:                                  Court:


Style:                       v. State of Texas

VIII. Signature



                                               ___________________________

                                               Valencia Bush
                                               Attorney at Law
                                               10000 North Central Expwy. Ste. 400
                                               Dallas, Texas 75231
                                               SBN: 18692100
                                               Ph: 214-631-3435
                                               Fax: 1 866 275 2570
                                               valenciabush@aol.com



IX. Certificate of Service


                         Certificate of Service

      The undersigned counsel hereby certifies that on June 10, 2015 a copy of the
above Docketing Statement was served by E-file to the 5th Court of Appeals at
Dallas County, 500 Commerce, Dallas Texas 75207, and the Appellate Division of
the District Attorney’s Office. 133 North Riverfront Blvd., Dallas, Texas 75207.



                                           !